    Case 4:21-cv-00272 Document 10 Filed on 02/02/21 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION



Jo Ann Nicholas, et al.                    §
                                           §
versus                                     §             Case Number: 4:21−cv−00272
                                           §
City Of Houston, et al.                    §

                             Notice of Reassignment

       By agreement of the judges, this case is reassigned to the docket of United States
District Judge Alfred H Bennett. All court settings are vacated.


Date: February 2, 2021
                                                                 Nathan Ochsner, Clerk
